Case 19-30923-hdh11 Doc 789 Filed 07/12/19 Entered 07/12/19 14:54:12 Page 1of3

United States Bankruptcy Court
Northern District of Texas

In re PHI Inc., Case No. 19-30923
Court ID (Court use only)

NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1£11(a). Transferee hereby gives notice pursuant to
Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim referenced in this notice,

Name of Transferee Name of Transferor

Argo Partners Relyon Nutec

Name and Address for notices and payments: Court Record Address of Transferor
12 West 37th Street, 9th Floor (Court Use Only}

New York, NY 10018

Phone:(212) 643-5446
Name & Current Address of Transferor
Relyon Nutec
209 Clendenning Rd.

Houma,LA 70363
Phone:(985) 868-1866
Court Claim # 253
POC $12,256.00

| declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and belief.

By:/s/ Matthew V. Binstock, CFA Date: July 10, 2019
Transferee/Transferee's Agent

Penaity for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. #8 U.S.C. 88 152 & 3571.

 

~==DEADLINE TO OBJECT TO TRANSFER

 

The transferor of claim named above is advised that this Notice of Transfer of Claim Other Than for Security has been filed in the clerk's office of this
court as evidence of the transfer. Objections must be filed with the court within twenty (20) days of the mailing of this notice. If no objection is timely
received by the court, the transferee will be substituted as the original claimant without further order of the court.

Date:

 

CLERK OF THE COURT

 
Case 19-30923-hdh11 Doc 789 Filed 07/12/19 Entered 07/12/19 14:54:12 Page 2 of 3

2
ASSIGNMENT OF CLAIM 4953
wxa Fale Safety Sevyiees

 

Relyon Nutec, having a mailing address at 209 Clendenning Rd, , Houma, LA 70363 (“Assignor”), in consideration of the sum 2 "Purchase
Price" Claim (the "Purchase Rate"), does hereby transfer to Argo Partners, which includes Argo Partners I[ LLC and Argo Partners Fund ili LLC,

having an address at 12 West 37th Street, 9th FL New York, NY (0018 ("Assignee") all of Assignoy’s right, title and interest in and to claim or clains of Assignor, as
more specifically set forth (the "Claim") against Case No. , ("Debtor") Debtor in proceedings for reorganization (the “Proceedings") in the United States Bankruptcy
Court for the Northern District of Texas (the “Court*), foitly administered wader PHT Inc, Case No, 19-30923 in the currently ouitstanding atviount of not less than
512,256.00 and all rights and benefits of Assignor relating to the Claim, including without limitation the Proof of Claim identified below and Assignor's rights to
receive all interest, penalties and (ees, ifany, which may be paid with respect to the Claim and afl other claims, causes of action against the Debtor, its affiliates, any
gharantor or other third party and all cash, securities, instruments and other property which may be paid or issued by Debtor in satisfaction of the Claim, together
with voting and other rights arid benefits arising from, under or relating to any of the foregoing. The Claim is based on ainounts owed to Assignor by Debtor as sct
forth below and this assignment shall be deemed an absolute and unconditional assignment of the Claim for the ptirpose of collection and shall not be deemed to
cfeate a security interest. For the avoidaace of doubt, the Claim shall include, without limitation, aty and all cure clains, reclamation claims and administrative
priovity claims that tay arise out of the same underlying conteacts or facts and circunsstances that give rise to the Claim.

The term "Proof of Claim” shall mean any and alt proofs of claini that may be filed in respect of the Claim or any part thereof, whether format or informal and
whether previously or hereafier filed (including without limitation, that certaia proof of claim in the amount of $ , which has been duly and timely filed in the
Proceedings and which has noi been revoked or superseded, a true and correct copy. of which is annexed to this Assignment of Claim). Fer {he avoidance of doubt, if
the Proof of Ciaim amount differs from the Claim amount set forth above, Assignee shall nevertheless be deemed the owner of the entire Proof of Claim subject to
the terms of this Agreement and shall be entitled to identify itself'as owner of such Proof of Claim on the records of the Court,

Assignor further represents end warrants that: the amount of the Claim is not less than $42,256.00; the Clain: in that amount is valid and enforceable; no objection to
the Cloin exists, the Claim is fisted by the Debtor on its schedule of Nabilities as amended to date ("Schedulo"} as such; no consent, approval, filing or corporate,
partnership of other action fs required as a condition to, or otherwise in connection with, the execution, delivery and performance of this Agreement by Assignor, this
Agreement has been duly authorized, executed and delivered by Assignor aad Assignor has the requisite power and authority to execute, deliver and perform this
Agreement; this Agreement constitutes lke valid, [egal and binding agreement of Assigner, enforceabie against Assignor in accordance with its terms; no payment or
other distribution has been received by Assignor, or by any third party on behalf of Assignoy, in full or partial satisfaction of, o¢ In connection with the Claim,
Assignor has aot engaged in any acts, conduct or omissions that might result in Assignee receiving in respect of the Claim: proportionately less payments or
distributions or less favorable treatment per dollar of claim thay other unsecured creditors; the Claim is not subject to any factoring agreement; Assipnor has not
previously assigned, sold or pledged the Claim to any third party, in whole or in part; Assignor owns and has title to the Claim: free of any and all liens, security
imeresis or encumbrances of any kind or nature whatsoever; and it is not subject to any offset, defenses or subordination that have been or may be asserted by or on
bchalf of Debtor or any other party to reduce the amount of the Claim or to impair its value. Assignor agrees to indemnify Assignee from all losses, damages and
liabilities, including attomeys fees and expenses, whieh result from Assignor's breach of any representation, warranty of covenant set forth herein, or from any
action, proceedings, objection or investigation relating to aay altempt of threatened attempt to aveid, disallow, reduce, subordiante or othenvise impair the Claim or
othenvise delay payments or distributions in respect of the Claim. Neither party hereto assumes or shall be responsible for any obligations or finbilities of the other
party related to of in connection wilh this Assignment of Claim.

Assignor is aware that the above Purchase Price may differ from the amount ultimately distributed in the Proceedings with respect to the Claim and dhat such amount
may not be absolutely determined until entry o€ a Mai order confirming a plan of reorganization. Assignor acknowledges that, except as set forth in this Assignment,
neither Assignee nor any agent or representative of Assignee has made any representation whatsoever to Assignor regarding the status of the Proceedings, the
condition of Debter (financial or othenvise} or any other matter relating to the Proceedings, the Debtor or the Claim. Assignor represents that tt has adequate
information concerning the business and financial conlition of Debtor and the status of the Proceedings to make an informed decision regarding the sale of the Claha
and that it has independently and without reliance on Assignee, and based on such infennation as Assignor has deemed appropriate {including information available
from the files of the Court in the Proceedings}, made ils own analysis and decision to enter into this Assignment of Claim.

Assignee assumes all of the recovery risk in terms of the amount paid on the Claim. Assignee does not, however, assume the risk that all or any part of He Claim
may become, becomes, or is disallowed, avoided, reduced, disputed, objected to or othenvise impaired in any way (any of the occurrences or conditions described is
referenced herein singutarly and/or collectively as an “Timpairment’). [n the event of Impairment, Assignor agrees fo immediately reftind an amount equal to the
portion of the Claim Amount subject to the Impairment multiplied by the Purchase Rate.

In the event ihe Cinim is ulGmately allowed in an amount in excess of the amount purchased herein, -Assignor is hereby deemed to sell to Assignee, and Assignee
hereby agrees to purchase, the balance of said Claim at the same percentage of claim paid herein not to exceed twice the Claim antount specified above, Assignee
shall remit such paytnent to Assignor upon Assignee’s satisfaction in its sole discretion that the Claim has been allowed in the higher amount and that neither the
Claim ner distributions thereon is subject to any potential objection or reduction by the Debtor.

Assignor hereby irrevocably appoints Assignee as its trie and Enwful attomey and authorizes Assignee to act in Assignor's stead, fo demand, sue for, compromise and
recover all such amounts a3 nosy are, or nay hereafter become, due and payable for or on account of the Claim herein assigned, Assignor grants unto Assignee full
aulhorily to do ai] things necessary te enforce the claim and its rights thereunder pursuant to this Assignment of Claim, Assignor agrees that the powers granted by
this paragraph are discretionary in nature and that Assignee may exercise or decline to exercise such powers at Assignee's sole option. Assignee shall have no
obligation to take any action te prove or defend the Ciaim's validity or amount in the Proceedings. Assignor agrees to take such further action, at its own expense, a3
may be necessary or desirable to effect the assignment of the Clains and any payments or distributions on account of the Claim to Assignee including, without
limitation, the execution of appropriate transfer powers, corporate resolutions and consents.

Assignor agrees to forward to Assignee all notices received from Debtor, the Court of any third party with respect to the Claim assigned herein and to vote the Claim,
and te take such other action will respect to ihe Claim in the Proceedings, as Assignee may from time to tine request. Assignor further agrees that any distzibution
received by Assignor on account of the Claim, whether in the form of cash, securities, insirument or any other property, shall constitule property of Assignee to
which Assignee has an absolute right, and that Assiguor will hold stich property in trust and will, at its own expense, promptly (but not later than 5 business days
after receipt thereof} deliver to Assignee any stich property in the same fornt received, together wilh any endorsements or decuments necessary to transfer such
property to Assignee. The temas ef this Assignment of Claim shail be binding upon, and shail inure to the benefit of and be enforceable by Assignor, Assignee and
their respective successors and assigns.

Assiguor hereby acknowledges that Assignee may at any time reassign the Claim, together with alt right, title and interest of Assignee in and to this Assignment of

 
-Case 19-30923-hdh11 Doc 789 Filed 07/12/19 Entered 07/12/19 14:54:12 Page 3 of 3

Claim. All representations, warranties, indermnities and agreements made herein shalt survive ihe execution and delivery of this Assignment of Claim and any such
re-assignment. This Assignment of Claim may be executed in counterparts and all such counterparts taken together shall be deemed to constitute a single agreentent.

‘This Assignment of Claim shall be governed by and construed in accordance with the laws of the State of New Yark, Any action arising under or relating to this
Assignment of Claim may be brought in any State or Federal court located in the State of New York; and Assignor consents to and confers personal jurisdiction over
Assignor by such court or courts and agrees that service of process may be upon Assignor by mailing.a copy of said process to Assignor at the address set forth in
this Assignment of Claim, and in any action hereunder Assignor waives the right to demand a trial by jury,

CONSENT AND WAIVER

Assignor hereby acknowiedges and consents to all of the terms set forth in this Assignment of Claim and hereby waives its right to raise any objections thercto and
its right to receive notice purstiant to Rule 3001 of the Rules of Bankruptcy Procedues,

TN WITNESS WHEREOF, the undersigned Assignor hereunto sets its hand this hy day of _\ {ft ly 2019.
-

ATTEST: 4 Ya
we] ey

   

. rec CON,
Print Name/Title Fax # E-mail
Relyon Nutec

wmosemt

IN WITNESS WHEREOF, the undersigned Assignee hereunto sets its hand this day of bv i 2019.
ATTEST, ¢ 9 A.

  

By: f gg ao e
Matthew V. Binstock, CFA
Argo Partners

(212) 643-5446
{212}-643-6401 Fax

Will Brant

 
